Citation Nr: 0006456	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  95-20 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for a bulging annulus 
fibrosus and small posterior disc herniation at L5-S1 with 
compression of the dorsal sac and degenerative joint disease 
of both sacroiliac joints by computer tomography (CT) scan 
and clinical left L5-S1 radiculopathy with left foot drop, 
currently evaluated as 60 percent disabling.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from November 1967 to 
November 1969.

The instant appeal arose from a June 1993 rating decision 
which granted an increased rating, to 10 percent, for the 
veteran's service-connected history of back sprain.  An 
August 1994 rating decision amended the June 1993 rating 
decision by assigning a 60 percent disability evaluation for 
the service-connected back disorder, which was 
recharacterized as a bulging annulus fibrosus and small 
posterior disc herniation at L5-S1 with compression of the 
dorsal sac and degenerative joint disease of both sacroiliac 
joints by computer tomography (CT) scan and clinical left L5-
S1 radiculopathy with left foot drop.  This case was remanded 
by the Board of Veterans' Appeals (Board) in August 1998 for 
further development.


REMAND

The appellant contends, in substance, that his service-
connected back disorder is more severe than the current 
disability evaluation suggests; therefore, he believes an 
increased rating is warranted.

The Board notes that since the last supplemental statement of 
the case (SSOC) was issued in January 1999, additional 
evidence was submitted to the RO which is relevant to the 
issue on appeal.  Although some of this evidence was 
duplicative of evidence previously of record, much of this 
evidence was not.  In March 1999 the veteran submitted a 
private report of magnetic resonance imaging (MRI) of the 
lumbosacral spine dated in January 1999.  In addition, he 
underwent a VA examination in April 1999 which addressed 
issues relevant to his appeal, including his employment 
status.  In July 1999 the RO received from the veteran a copy 
of a September 1998 VA MRI report of the lumbosacral spine.  
Finally, in September 1999 the RO received treatment records 
from Corporation del Fondo del Seguro del Estado, dated from 
1993 to 1997, which pertained to the veteran's lumbar spine 
problems.  In December 1999 the veteran was notified by 
letter that his case was being transferred to the Board.

In this regard, the Board notes that none of this evidence 
was previously considered by the RO or addressed in a 
supplemental statement of the case prior to the case being 
sent to the Board.  Consequently, the case must be returned 
to the RO for its review of the aforementioned evidence and 
inclusion of the evidence in a supplemental statement of the 
case.  38 C.F.R. § 19.37(a) (1999).

Additional VA treatment records may have become available 
since the RO last reviewed this claim.  As VA treatment 
records are considered to be constructively included within 
the record, and must be acquired if material to an issue on 
appeal, it is necessary to obtain the aforementioned medical 
records prior to a final decision in this case.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following:

1.  The RO should obtain the veteran's 
complete VA treatment records from the 
San Juan VA Medical Center since July 
1997.  Once obtained, all records must be 
associated with the claims folder.

2.  Thereafter, the RO should 
readjudicate the claim on appeal with 
consideration given to all of the 
evidence of record, including any 
additional evidence obtained pursuant to 
this remand. 

If the benefit sought is not granted, the veteran and his 
representative, if applicable, should be furnished with an 
SSOC and provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.  By this action, the Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).




